JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Clr.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (N ot Present) Not Repolted N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER Re: United States’ Motion to Remand [DE

23]; Defendant Khalifa’s Motion for Stay of the Proceedings and
Substitution of The United States [DE 8]

I. INTRODUCTION

On February 7, 2018, Dana Dunmore, individually and as guardian ad litem on behalf of her
minor son, K.C., filed a first amended complaint (“FAC”) alleging medical malpractice against
California Hospital Medical Center, Michael Core, M.D., Kelly Jones, M.D., and Ahmad Khalifa, M.D.
(collectively, “Defendants”). The parties agreed to dismiss with prejudice Dana Dunmore, leaving K.C.
(“Plaintiff”) as the sole plaintiff Plaintiff alleges that Defendants were negligent in rendering prenatal,
neonatal, and pediatric care, causing him injury.

On August 1, 2018, Defendant Khalifa (“Khalifa”) removed the action to this Court. Khalifa
asserts that he is a deemed federal employee of the United States Public Health Service (“PHS”) and as
such, has a right to remove the action under 42 U.S.C. §§ 233(1)(1)-(2) of the Public Health and Welfare
Act (“§ 233”). Khalifa also contends that his status as a deemed federal employee makes removal proper
under 28 U.S.C. § 1442(a)(1) (“§ 1442”; removal for federal officers).

On August 8, 2018, Khalifa filed a motion for stay of the proceedings and substitution of the
United States, asserting absolute immunity under § 233(a) of the Public Health and Welfare Act. On
August 24, 2018, the United States filed a notice of participation in the suit pursuant to 28 U.S.C. § 517.
The United States opposes Khalifa’s motion and moves to remand the case.

Presently before this Court is Khalifa’s Motion for Stay of the Proceedings and Substitution of
the United States (“Motion for Stay and Substitution”) and the United States’ Motion to Remand
(collectively, “Motions”). For the following reasons, the Court GRANTS the United States’ Motion to
Remand and DENIES Khalifa’s Motion for Stay and Substitution as moot.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

II. FACTUAL BACKGROUND

 

The parties’ Motions contain the following uncontroverted facts:

Khalifa is an obstetrician and gynecologist, employed by Eisner Pediatric and Family Medical
Services (“Eisner”). Eisner receives federal funding under Section 330 of the Public Health Service Act,
42 U.S.C. § 254b. ln 2007, Eisner acquired the Women’s Health Center from California Hospital
Medical Center (“Caliform`a Hospital”). After this acquisition, Eisner submitted a request to the
Department of Health and Human Services (“HHS”) to add California Hospital as a federally-approved
site, which HHS granted. (See Khalifa’s Mot. for Stay Ex. C, D, ECF No. 8-3, 8-4.) During the relevant
period, Khalifa worked at California Hospital.

Since January l, 2014, HHS has deemed Eisner to be an employee of the PHS and therefore
eligible for coverage1 under the Federal Tort Claims Act (“FTCA”; 28 U.S.C. § 1346(b)), and in
accordance with the Federally Suppolted Health C enters Assistance Act (“FSHCAA”; 42 U.S.C. §
233(g)). (See Notices of Deeming Action, EX. A, ECF No. 8-1.) The FSHCAA makes a lawsuit against
the United States the “exclusive” remedy for injuries caused by the medical malpractice of deemed PHS
employees, effectively granting absolute immunity to deemed PHS employees for actions arising within
the scope of their employment.2 42 U.S.C. §§ 233(a), (g); Hui v. Castaneda, 559 U.S. 799, 805-06
(2010). The purpose of the FSHCAA is to relieve federally-funded health centers of the burden of
purchasing expensive malpractice insurance. El Rio Sanfa Cm: Neighborhood Health Ctr. v. U.S. Dep ’l
ofHeaIth & Human Servs., 396 F.3d 1265, 1268 (D.C. Cir. 2005); H.R. Rep. No. 104-398, at 5-6
(1995), reprinted in 1995 U.S.C.C.A.N. 767, 769.

This medical malpractice claim arose from events that occurred at California Hospital in 2014.
Plaintiff alleges that his mother, Dana Dunmore, was Defendants’ patient and received obstetrical care.
Under Defendants’ care, she delivered Plaintiff on January 16, 2014. According to Plaintiff, Defendants
were negligent in rendering prenatal, neonatal, and pediatric care, causing injmy to Plaintiff. On October
ll, 2017, Plaintiff filed a complaint in state court against Defendants for medical malpractice

On June 26, 2018, Khalifa’s attorney provided a copy of the FAC by email to HHS’s Office of
the General Counsel, requesting FTCA coverage as a deemed PHS employee. (See Torres Decl. Ex. l,
ECF No. 26-2.) According to the United States, HHS did not forward a copy of the FAC to the Attorney
General or the United States Attorney. (See Torres Decl. 11 6, ECF No. 23-6.) On August 1, 2018,

 

l "Coverage extends to deemed entities and their (1) officers; (2) governing board members; (3) full- and part- time
employees; and (4) contractors who are licensed or certified individual health care practitioners providing full-time services .
. . .” (Notices of Deeming Action, Ex. A, ECF No. 8-1.)

2 A medical doctor may be a deemed PHS employee but still ineligible for F'I`CA coverage in a case where there Government
does not certify that the doctor was “acting in the scope of his employment at the time of the incident out of which the suit
arose.” See 42 U.S.C. § 233(€).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

Khalifa removed the action to this Court, citing 42 U.S.C. § 233(/)(2) and 28 U.S.C. § 1442(a)(1) as
grounds for removal. (See Notice of Removal, ECF No. l.) The next day, the United States Attorney
received a copy of Khalifa’s Notice of Removal by mail. (See Beck Decl. Ex. 3, ECF No. 23-4.) The
United States claims that the Notice of Removal was its first notice of this pending lawsuit

On August l4, 2018, the United States Attorney, acting as designee of the Attorney General3,
filed a Notice to State Court stating that Khalifa’s request for FTCA coverage was under consideration
(See Beck Decl. Ex. 4, ECF No. 26-1.) Within thirty days, the United States Attorney notified Khalifa’s
attorney by mail that it denied Khalifa’s request for FTCA coverage under the FSHCAA for the medical
services he provided to Plaintiff at California Hospital. (See Beck Decl. Ex. 5, ECF No. 26-1.) On
September 12, 2018, the United States Hled a notice with the state court of its determination (ld. at Ex.
6.)

The Govemment determined that Khalifa acted outside the scope of his employment “with
respect to the actions or omissions that are the subject of the [lawsuit].” Id. The United States Attorney
asserts that Khalifa provided medical services to Plaintiff at California Hospital pursuant to a private
contract between Eisner and California Hospital. Under that contract, Eisner agreed to designate doctors,
like Khalifa, to provide on-call services at California Hospital on a continuous basis. However,
according to the Government, California Hospital is not a deemed PHS employee and therefore not
eligible for FTCA coverage. Accordingly, the care Khalifa rendered to Plaintiff at California Hospital
fell outside the scope of his employment and is therefore not covered under the FTCA.

Khalifa and the United States now contest whether removal is proper, and if so, how the Court
should proceed. Presently before this Court is Khalifa’s Motion for Stay and Substitution and the United
States’ Motion to Remand.

III. JUDICIAL STANDARD
A. Removal

“Except as otherwise expressly provided by Act of Congress,” a defendant may remove a case
from state court when the federal court would have had original jurisdiction 28 U.S.C. § l44l(a). The
Ninth Circuit “strictly construe[s] the [§ 1441] removal statute against removal jurisdiction.” Gaus v.
Miles, 980 F.2d 564, 566 (9th Cir. 1992); cf. Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252,
1253 (9th Cir. 2006) (“[W]e do not interpret our jurisdiction under section 1442 so strictly” and “extend
section l442’s liberal interpretation to section 1446.”). The general presumption against removal
jurisdiction places the burden on the defendant to show that removal is proper. Id. A court “resolves all
ambiguity in favor of remand to state court.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th

 

3 Tlre Court Will use the Attorney General and the United States Attorney interchangeably throughout this Order because the
United States Attorney acted as a designee of the Attorney General. Also, the Court will refer to both govemment agencies as
the Govemment.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

Cir. 2000). “If at any time before final judgment it appears that the district corut lacks subject matter
jurisdiction, the case shall be remanded.” 28 U.S.C. § l447(c).

District comts have “original jurisdiction of all civil actions arising under the Constitution, laws,
or treaties of the United States.” 28 U.S.C. § 1331. This federal question jurisdiction is governed by the
“well-pleaded complaint” rule, which provides that a federal question must be presented on the face of
the plaintiffs complaint without considering a federal defense. Caterpillar, lnc. v. Williams, 482 U.S.
386, 392-93 (1987). “[I]t has long been settled that the existence of a federal immunity to the claims
asserted does not convert a suit otherwise arising under state law into one which, in the statutory sense,
arises under federal law.” Okla. Tax Comm’n v. Graham, 489 U.S. 838, 841 (1989) (citing Gully v. First
Nat’l Bank, 299 U.S. 109 (1936)).

However, Congress expressly enacts removal provisions “when it desire[s] federal courts to
adjudicate defenses based on federal immunities.” Okla. Tax Comm’n, 489 U.S. at 841. For example, 42
U.S.C. §§ 233(c) and 233(1)(2) authorize removal to federal court in certain situations for deemed PHS
employees asserting absolute immunity. ln addition, 28 U.S.C. § l442(a)(1) authorizes removal of
actions in which federal immunity can be asserted, “for any act ‘under color’ of federal office, regardless
of whether the suit could originally have been brought in a federal court.” Willingham v. Morgan, 395
U.S. 402, 406-07 (1969).

B. Stay

District courts have “broad discretion to stay proceedings as an incident to its power to control its
own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North American Co., 299
U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental to the power inherent in every
court to control the disposition of the causes of its docket with economy of time and effort for itself, for
counsel, and for litigants.”)). ln exercising this discretion, courts weigh competing interests like “the
possible damage which may result from the granting of a stay, the hardship or inequity which a party
may suffer in being required to go forward, and the orderly course of justice measured in terms of the
simplifying or complicating of issues, proof, and questions of law which could be expected to result
from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).

IV. DISCUSSION

Khalifa contends that removal is proper under § 233(/)(2) and § 1442(a)(1). The Court disagrees
and finds that remand is warranted. Accordingly, the Court denies as moot Khalifa’s Motion for Stay
and Substitution.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

A. Motion to Remand
i. Section 233 Removal

The FSHCAA provides for only two circumstances in which a case can be removed from state
court to federal court 42 U.S.C. § 233; see also EI Rio Santa Cm: Neighborhood Health Ctr., 396 F.3d
at 1268_; Q v. Ca/. Hosp. Med. Ctr., No. cv-17-07917-R, 2018 U.S. Dist. LEXIS 34684, at *4 (C.D. Cal.
March l, 2018). The first circumstance is:

Upon a certification by the Attorney General that the defendant was acting in the scope of
his employment at the time of the incident out of which the suit arose, any such civil action
or proceeding commenced in a State cornt shall be removed without bond at any time
before trial by the Attorney General to the district court of the United States of the district
and division embracing the place wherein it is pending . . . .

42 U.S.C. § 233(c). ln other Words, an action must be removed after the Attorney General certifies that a
state court defendant was acting within the scope of his employment as a deemed PHS employee at the
time of the alleged incident. Id.

Here, removal is not authorized under this subsection because the Government did not certify
that Khalifa was acting in the scope of his employment as a deemed PHS employee at the time of the
alleged incident. Instead, the Government determined that Khalifa was not covered by the FTCA for the
medical services that Khalifa provided to Plaintiff at California Hospital. (See Beck Decl. Ex. 6, ECF
No. 26-1.)

Khalifa presumes that the Notices of Deeming Action, deeming his employer Eisner a PHS
employee, conclusively resolve the question of whether he is covered under the FTCA in this case.
Khalifa argues that those deeming determinations are “fmal and binding” on the Attorney General and
should automatically confer certification by the Attorney General. (Khalifa’s Mot. for Stay, 6, ECF No.
8 (citing 42 U.S.C. § 233(g)(1)(F)).) However, Khalifa’s presumption is inaccurate Notices of Deeming
Action are only a precondition to the Government’s ultimate decision to grant FTCA coverage. The
Attorney General must still certify “that the defendant was acting in the scope of his employment at the
time of the incident out of which the suit arose,” which naturally happens after the suit is filed. 42
U.S.C. § 233(c); see Health Resources & Servs. Admin., Federal Torts Claims Act Health Center Policy
Manual, U.S. Dep’t of Health & Hum. Servs. (July 21, 2014), https://bphc.hrsa.gov/policiesregulations/
policies/ftcahcpolicymanualpdf.pdf". Accordingly, removal is not proper under this subsection because
the Attorney General did not certify Khalifa after the lawsuit was filed.

 

4 Tlie Federal 'I`ort Claims Act Health Center Policy Manual states: “The applicability of FTCA to a particular claim or case
will depend upon verification by HHS OGC and/or certification by the United States Attorney . . . 'I`he verification process
confirms that the covered entity and the covered individuals were performing within the approved scope of project and scope

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

The second circumstance in which a case can be removed under § 233 is when the Attorney
General fails to appear in state court Within fifteen days after being notified of a civil action against a
deemed PHS employee. 42 U.S.C. § 233 (l)(2). In that situation, “the civil action or proceeding shall be
removed to the appropriate United States district court” and stayed “until such court conducts a hearing,
and makes a determination, as to the appropriate forum or procedure for the assertion of the claim for
damages . . . and issues an order consistent with such determination.” Id.

The United States Attorney appeared in the action on August l4, 2018 when it filed a notice with
the state court stating that Khalifa’s request for FTCA coverage Was under consideration Khalifa asserts
that the Government did not appear until September 12, 2018 when it filed a notice with the state court
that it denied Khalifa’s request for FTCA coverage. However, the Government’s first filing with the
state court on August l4, 2018 sufficiently qualifies as an appearance See Allen v_ Chrz'stenberrjv, 327
F.3d 1290, 1293, 1295 (11th Cir. 2003) (fmding the Attorney General appeared in state court when it
filed a notice that the defendants’ request for FTCA coverage was under consideration); see also
Appearance, The Wolters Kluwer Bouvier Law Dictionary (Desk ed. 2012) (“Any filing or act in court
will amount to an appearance.”).

The parties also dispute when the United States Attorney first received notice. Khalifa contends
that the United States Attorney received notice of the lawsuit on June 26, 2018 When Khalifa’s attorney
emailed the FAC to HHS’s Office of the General Counsel. Upon receipt of the email, HHS had an
obligation under § 233(b) to “promptly furnish copies of the pleading and process therein to the United
States attorney . . . to the Attorney General, and to the Secretary.” 42 U.S.C. § 233(b). According to
Khalifa, because of this obligation, notice should be imputed to the Attorney General on the date HHS
received notice_June 26, 2018. The United States Attorney then failed to appear by July ll, 2018,
which was fifteen days from when Khalifa emailed a copy of the FAC to HHS. The United States
contends, on the contrary, that the United States Attorney first received actual notice on August 2, 2018
when it received Khalifa’s Notice of Removal. The United States Attorney then appeared in the action
less than fifteen days later, on August l4, 2018, by filing a notice with the state court that stated
Khalifa’s request for FTCA coverage was under consideration

The Court fmds that Khalifa’s email to HHS did not impute notice on the United States Attorney.
Here, “We will not impute the knowledge of a government agency to the U.S. Attorney or the U.S.
Attorney General.” Williams v. United States, 711 F.2d 893, 898 (9th Cir. 1983); see also Allen v.
Veterans Aa’min., 749 F.2d 1386 (9th Cir. 1984) (fmding that in the Ninth Circuit, “actual knowledge
possessed by an agency will not be imputed to the United States”); Barrie v. United States, 615 F.2d
829, 830 (9th Cir. 1980) (“The imputation of knowledge of one government agency to another is
impermissible.”). The clock began ticking once the United States Attorney received the Notice of
Removal on August 2, 2018, providing actual notice of the lawsuit for the first tirne. Accordingly, the

 

of employment, contract for services, or duties as an officer or director of the covered entity pursuant to the FTCA at the time
of the incident in question.” Section II.K.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

Court finds that the United States Attorney did appear in the action within fifteen days of receiving
notice by filing its initial notice with the state court on August l4, 2018.

Khalifa makes a policy argument: Section 233 must allow removal to provide a federal forum for
judicial review of the Government’s denial of FTCA coverage to a deemed PHS employee; otherwise,
judicial review would be precluded. This argument is unpersuasive A deemed PHS employee has
another avenue for judicial review. He can challenge the Govennnent’s denial of coverage under the
APA. See El Rio Sanla Cru: Neighborhood Health Ctr., 396 F.3d at 1267. While removal may be a
more expedient avenue for judicial review, the C ourt cannot read into a statute what it may believe
should be there See United States v. Great. N. R. Co., 343 U.S. 562, 575 (1952) (“It is our judicial
function to apply statutes on the basis of what Congress has written, not what Cong;ress might have
written.”).

The FSHCAA provides for only two circumstances in which a case can be removed from state
court to federal court: (l) when the Attorney General certifies FTCA coverage under § 233(c), and (2)
when the Attorney General fails to appear within fifteen days under § 233(l)(2). Neither circumstance
applies here. Therefore, removal under § 233 is improper.

ii. Section 1442 Removal

Section 1442 authorizes removal by “any officer (or any person acting under that officer) of the
United States . . . for or relating to any act under color of such office.” 28 U.S.C. § 1442(a)(1). Khalifa
contends that his status as a deemed PHS employee makes him a federal officer under § 1442 and asserts
that other district courts have invoked § 1442 as a basis for removal by PHS employees and deemed
PHS employees. (Opp’n to Mot. to Remand, 18, ECF No. 27.) He cites two Central District of
California opinions to support this proposition: Davis v. Estate of Dr. Joseph Perkins, No. 11-06917
(C.D. Cal. filed Aug. 23, 2011);Alvare: v. Cox, No. 08-08462 (C.D. Cal. filed Dec. 22, 2008).

However, these cases do not support Khalifa’s proposition First, the basis of removal in Davis
was § 233(c), not § 1442. The Attorney General appeared within fifteen days and certified that the
defendant was acting in the scope of his employment, which necessitated § 233(c) removal. Second, in
Alvare:, the Government certified that the defendant was a deemed employee of the federal government
and was acting within the scope of his federal employment The Government removed the case under
both or either § 1442 and/or the FTCA (28 U.S.C. § 2679). Here, the Government did not certify Khalifa
and instead denied FTCA coverage Accordingly, Khalifa’s assertion is unpersuasive because these
cases are distinguishable Removal became proper in those cases only after the Government certified the
defendants’ deemed federal status, which is not the case here.

The Court also considers principles of statutory interpretation to evaluate whether Khalifa may
invoke § 1442 as a proper basis for removal. The plain language of the FSHCAA is clear. See
Co)mecticut Nat’l Bank v. Germain, 503 U.S. 249 (1992) (“[C]ourts must presume that a legislature says

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-06619-RGK-ASX Date November 08, 2018

 

 

Title K.C. v. Cal. Hosp. Med. Ctr.

 

in a statute what it means and means in a statute what it says there.”). The FSHCAA states that an
individual may be deemed an employee of PHS, and thus a federal employee, “for purposes of this
section,” not for purposes of all federal removal statutes. See 42 U.S.C. § 233(g)(1) (“F or purposes of
this section and subject to approval by the Secretary . . . an entity described in paragraph (4), and any . . .
employee of such an entity . . . shall be deemed to be an employee of the Public Health
Service.”(emphasis added)). A state court defendant cannot use its deemed federal status, which is
limited to coverage under the FTCA for medical malpractice, for all purposes

Another principle precludes § 1442 removal in this case “A specific [statutory] provision
controls one of more general application.” Go:lon-Peret: v. United States, 498 U.S. 395 (1991) (citing
Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437 (1987)). For instance, a district court in this
circuit held, “Given that § 233 specifically applied to [the] action, removal under the more general §
1442 Was improper.” N_ve v. Hilo Meal_ Ctr., No. cv-09-00220-JMS-KSC, 2010 U.S. Dist. LEXIS 22482,
at *8 (D. Haw. Mar. 11, 2010). Application of § 1442, instead of § 233, in a case where a defendant is a
deemed PHS employee would swallow the § 233 removal provision, rendering it superfluous See
United States v. Menascl?e, 348 U.S. 528, 538-39 (1955) (“It is our duty ‘to give effect, if possible, to
every clause and word of a statute.”’) (quoting Montclair v. Ramsdell, 107 U.S. 147, 1552 (1883)).

Even if the Court applied § l442(a)(1) as a basis for removal, removal is still improper because
Khalifa does not qualify. Section 1442 permits removal by any person “acting under” a federal agency
or officer. That “acting under” relationship “typically involves ‘subjection, guidance, or control. ”’
Watson v. Phillip Morris Cos. , 551 U.S. 142 (2007) (quoting Webster’s New International Dictionary
2765 (2d ed. 1953)). A person’s actions “must involve an effort to assist, or to help carry out, the duties
or tasks of the federal superior,” beyond “simply complying with the law.” ]a’. Here, Khalifa does not
sufficiently demonstrate that he “acted under” a federal agency or officer. On the contrary, the United
States Attorney determined that Khalifa did not act within the scope of his deemed PHS employment
Therefore, the Court cannot find that Khalifa qualifies for § 1442 removal. Accordingly, Khalifa may
not invoke § 1442 to remove this case under these circumstances

Even if Khalifa could invoke § 1442, removal was untimely; therefore, the case should be
remanded. Congress requires a defendant to file a notice of removal within thirty days. 28 U.S.C. §
1446(b)(1). “[A] federal officer defendant’s thirty days to remove commence[s] when the plaintiff
discloses sufficient facts for federal officer removal.” Durham, 445 F.3d at 1253. Here, Plaintiff’s FAC
reveals that the action arose from the performance of Khalifa’s duties as a medical doctor at California
Hospital. Therefore, upon service of the FAC, Khalifa received sufficient information that he may
qualify as a person acting under a federal agency or officer given his known employment status and the
facts alleged. The clock began ticking once Khalifa was served with the FAC on April 15, 2018.
However, he did not file his Notice of Removal until August 1, 2018, This time period exceeds the 30-
day limit described in § 1446(b)(1), and removal therefore was untimely.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 9

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL l\/IINUTES - GENERAL

 

 

 

Case No. 2: 18-cv-06619-RGK-ASx Date November 08, 2018
Title K.C. v. Cal. Hosp. Med. Ctr.
iii. Conclusion

The Coiut lacks jurisdiction because this case does not fall within the removal provisions of §

233 and Khalifa cannot invoke federal officer removal under § 1442. Therefore, remand is wairanted.

B. Khalifa’s Motion for Stay of the Proceedings and Substitution of the United States

Because the C ourt finds that remand is warranted, the C ourt denies Khalifa’s Motion for Stay

and Substitution as moot

CONCLUSION

For the foregoing reasons, the C ourt GRANTS the Motion to Remand and DENIES as moot

Khalifa’s Motion for Stay and Substitution.

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 9 of 9

